Case 7:20-cr-00444-VB Document 54 Filed 02/12/21 Page 1 of 1

Case 7:20-cr-00444-VB Document 49-1 Filed 02/02/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY.
VIDEO OR TELE CONFERENCE
-against-
Frank Brown 20 Cr. 444 (VEB)
™ Defendant(s).
x

 

Defendant Frank Brown hereby voluntarily consents to participate in the following proceeding

via S-videoconferencise-or [X) teleconferencing:
O Initial Appearance Before a Judicial Officer

O Arraignment (Note: Ifon Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

O Guilty Plea/Change of Plea Hearing

O Bail/Detention Hearing

Xx Conference Before a Judicial Officer (currently scheduled for February 12, 2021)

(During a phone call on January 29, 2021,

Mr. Brown authorized Benjamin Gold to

digitally sign this consent fori on his behalf)
VG)

Frank Brow wu uw ‘Seo. &

Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

 

 

Frank Brown Benjamin Gold
Print Defendant’s Name Print Counsel’s Name
This proceeding was conducted by reliable video or telephoy €onferencing technology.
Lye | +N
Date U.S. District Judge/U.S-Magistratetidge—

 
